Citation Nr: 0707227	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for low back sprain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
bilateral knee and hip disabilities, and denied increased 
ratings for the veteran's service-connected bilateral pes 
planus and low back disability.

The issues of entitlement to an increased rating for 
bilateral pes planus and for low back sprain are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling, and for low back sprain, 
evaluated as 10 percent disabling.

2.  A disability of the knees, including arthritis, was 
initially demonstrated many years after service, and there is 
no competent medical evidence linking any knee disability to 
service or a service-connected disability.

3.  A disability of the hips, including arthritis, was 
initially demonstrated many years after service, and there is 
no competent medical evidence linking any hip disability to 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
Moreover, the veteran's substantive appeal cites to pertinent 
regulations, indicating actual knowledge of the requirements 
of establishing secondary service connection.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing at the RO, the service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran has been granted service connection for bilateral 
pes planus, evaluated as 30 percent disabling, and for low 
back sprain, evaluated as 10 percent disabling.

The veteran asserts that his knee and hip disabilities are 
secondary to his service-connected pes planus.  The evidence 
supporting his claim includes his statements and some medical 
evidence.  The Board acknowledges that following the most 
recent VA examination in December 2004, the diagnoses 
included osteoarthritis of the bilateral hips and knees.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records and VA examinations in September 1955 
and September 1960 are negative for complaints or findings 
pertaining to the knees or hips.  The veteran apparently 
first reported hip pain when he was seen in a VA outpatient 
treatment clinic in January 1998.  At that time, he 
complained that his hip pain had been getting progressively 
worse over the previous five years.  Although the Board 
concedes that arthritis of the hips and knees was documented 
on the December 2004 VA examination, the fact remains that 
there is no clinical evidence linking it to service or a 
service-connected disability.  Indeed, the examiner 
specifically concluded that the arthritis of the knees and 
hips could not reasonably be related to the veteran's flat 
foot condition.  

Thus, the only evidence supporting the veteran's claim that 
bilateral knee and hip disabilities are related to his 
service-connected pes planus consists of his statements.  In 
contrast, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the etiology of his arthritis of the 
knees and hips.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds, accordingly, that 
the preponderance of the evidence is against the claims for 
service connection for bilateral knee and hip disabilities.  



ORDER

Service connection for a bilateral knee disability, to 
include on a secondary basis, is denied. 

Service connection for a bilateral hip disability, to include 
on a secondary basis, is denied. 


REMAND

The veteran also asserts that higher ratings are warranted 
for his service-connected bilateral pes planus and low back 
sprain.  The Board observes that during the hearing at the RO 
in November 2004, the veteran testified that he had recently 
been issued new arch supports.  He also related that he had 
been compelled to retire from his job because it involved a 
lot of walking and that he was unable to do it.  The Board 
notes that a VA examination was ordered, and the veteran's 
feet were to be examined.  However, although the examination 
did take place, no findings concerning pes planus were 
recorded.  

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  Pursuant to 38 C.F.R. § 3.655, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.

With respect to the claim for an increased rating for the 
veteran's service-connected low back disability, the Board 
points out that the veteran stated at the hearing that he had 
been in a motor vehicle accident in October 2003, and that he 
had been treated at Boston Vanguard for complaints referable 
to the back.  The record of such treatment has not been 
associated with the claims folder.  Additionally, a current 
VA examination would also assist in rendering a decision on 
this issue as the last examination is more than 2 years old.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995)

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the veteran should be issued a VCAA letter with 
respect to his claim for increased ratings, to include notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claims for increased 
rating, that also advises the veteran 
that a disability rating and effective 
date will be assigned if an increased 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (to include treatment 
at Boston Vanguard) from whom he has 
received treatment for bilateral pes 
planus and low back disability since 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded 
VA orthopedic examination to determine 
the nature and extent of his bilateral 
pes planus and low back sprain.  All 
necessary tests should be performed.  The 
examiner should describe in detail the 
symptomatology associated with the back 
and pes planus.  Also, the examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


